Citation Nr: 1116376	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that due to excessive noise exposure experienced during service he now has a bilateral hearing loss disability.  During his October 2010 hearing, he reported that during his basic training, he was flown from Dallas to Kansas City and then to San Antonio.  At that time, he was exposed to engine noise and suffered hearing loss during this experience.  He also reported that since then, his hearing acuity had decreased.  The Veteran is deemed competent as a lay person to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id. at 469.

The Veteran's service treatment records demonstrate hearing loss on entrance.  The entrance report of medical examination dated in August 1973 shows there was a 45-decibel loss at 4000 Hertz (Hz) in the right ear and a 25 decibel loss in the left ear.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). The service treatment records do not contain a separation examination report.  Post-service VA clinical records show that he has reported ear problems that have, for the most part, been treated by removal of cerumen.  

Nevertheless, the record does not contain any current audiological findings.  As such, the Board is unable to determine the extent of his hearing loss in the relevant frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz, to, in turn, determine whether he has sufficient hearing loss to be considered an actual disability by VA standards.  See 38 C.F.R. § 3.385, indicating that impaired hearing will be considered to be a disability for VA compensation purposes when the auditory threshold in any of these frequencies is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In light of the Veteran's competent report of inservice hearing loss and continuity of diminished hearing acuity since service, the Board finds that VA compensation examination and opinion are needed to assist in making these determinations.  See again McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  In particular, an examination that takes into consideration the Veteran's documented inservice hearing loss and his report of in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the March 2009 rating action refers to June 2007 VA medical records that noted hearing loss.  The clinical documentation associated with this medical care has not been incorporated into the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran whether he has received any additional treatment for his bilateral hearing loss, the records of which have not yet been obtained.  If he has, and these additional records are not in the file, then obtain them for consideration.

These records should include, but are not limited to, the June 2007 records of treatment from the Eastern Kansas VA healthcare system that were referred to in the March 2009 rating action.

If any attempts to locate additional identified records prove unsuccessful, and it is determined that further attempts would prove futile, such should be documented in the claims file, and the Veteran should be notified.

2.  The RO/AMC shall then make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the remand have been reviewed.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

The examiner must record a detailed history of inservice and post-service noise exposure.  The examiner must consider the competent statements of the Veteran and other lay statements of record as to the continuity of symptomatology since service.

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that any current bilateral hearing loss found on examination is related to the Veteran's period of active service, or to any incident therein.  The examiner must specifically address the question of whether any degree of hearing loss began as a result of any inservice noise exposure.

The examiner is directed to consider and reconcile findings of the additional audiological findings already of record.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


